                                UNITED STATES DISTRICT COURT


                                EASTERN DISTRICT OF CALIFORNIA




UNITED STATES OF AMERICA,                                     No. 5:18-mj-00072-JLT

                   Plaintiff,
                                                              DETENTION ORDER
        v.                                                    (Violation of Supervised Release)

MARIA DE JESUS MARES,

                   Defendant.



       The defendant having been arrested for alleged violation(s) of the terms and conditions of his
supervised release; and
       Having conducted a detention hearing pursuant to Federal Rule of Criminal Procedure 32.l(a)(6)
and 18 U.S.C. § 3143(a), the Court finds that:
    X    The defendant has not met defendant’s burden of establishing by clear and convincing evidence
that defendant is not likely to flee; and/or

    X    The defendant has not met defendant’s burden of establishing by clear and convincing evidence
that defendant is not likely to pose a danger to the safety of any other person or the community if
released under 18 U.S.C. § 3142(b) or (c).
        This finding is based on the reasons stated on the record.

    DATE: 10/24/2018                                           /s/ Jennifer L. Thurston
                                                              U.S. Magistrate Judge
